1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on August 17, 2021.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or 



otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,5-9,11,17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwindt et al. (9,995,800).
As to claims 1,11,17, Schwindt discloses magnetic field detection system and method comprising a vapor cell e.g. 12 arrangement comprising a vapor cell or alkali metal atoms e.g. 14; a light sources e.g. see left of fig. 8; at least one mirror e.g. 72 arranged to reflect the light from the light source after the light passes through the vapor cell; a lens e.g. 24 disposed between the light source and the vapor cell; a quarter wave plate (see e.g. col. 5, lines 50-62; note that the waveplate is to be placed anywhere between the cell and the light source) between the lens and the vapor cell and is configured to receive both the pump light beam and the probe light beam; and at least one detector to receive light reflected by the at least one mirror (see e.g. fig. 8). Schwindt discloses the use of the pump light beam and the probe light beam (see fig. 8) and discloses a processor e.g. 58 to process the signals.

The method claim recited for using the apparatus in claim 17 is an inherent use of the apparatus of Schwindt and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Schwindt operates in the functional manner claimed by applicant. See MPEP 2112.02(I).




    PNG
    media_image1.png
    373
    844
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    344
    588
    media_image2.png
    Greyscale


As to claims 5-6, Schwindt discloses magnetic field detection system and method wherein the at least one light source comprises a pump light source configured to produce the pump light beam and a probe light source configured to produce the probe light beam (see above fig. and left side of fig. 8).
As to claim 7-8, Schwindt discloses magnetic field detection system and method as described above and teaches that the pump light beam and the probe light beam is a single light source (see e.g. col. 7, last para).


As to claim 9, Schwindt discloses magnetic field detection system and method wherein the at least one detector comprises a first detector and a second detector (see 70,71; fig. 8).
As to claim 18, Schwindt discloses magnetic field detection system and method wherein the light source produces the pump light beam at a first wavelength and a probe light source configured to produce the probe light beam at a second wavelength (see last para in col. 1; claim 1) and the light source could be a first light source and a second light source (see para 0060; fig. 7).

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwindt et al. in view of Okandan et al. (7,826,065).
As to claim 2, Schwindt discloses magnetic field detection system as explained above. Schwindt does not show the substrate for the light source and the detector. Okandan is cited to show this feature. Okandan teaches to have the light source and the detector on the same substrate. See fig. 6B; photodetectors 40 and light source 30 on the same substrate 42. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Schwindt to have the light source and the detector on the same substrate as taught by Okandan to make the device compact (see e.g. col. 11, lines 13-15).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

5.	Claims 3-4,10,12-16,19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Applicant’s arguments with respect to claim(s) 1-2,5-9, 11,17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY PATIDAR/
Primary Examiner, Art Unit 2858